Title: From John Quincy Adams to Abigail Smith Adams, 21 September 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My beloved Mother
					Washington 21. September 1817.
				
				An alternation of six Stages, and six Steam-Boats finally landed us here yesterday afternoon, being the very day upon which I had promised to be here. The President had arrived here on Wednesday, and occupies the official mansion, where I had an interview with him last Evening—But the walls are fresh plaistered, and the wainscoting is new painted; and they render it so insalubrious for present residence that the President proposes immediately to leave it again, and to pass some time at his Estate in VirginiaTo-morrow I expect to enter upon the arduous duties of my Office. Mr Rush has obligingly offered to remain here a short time longer, until I can be properly launched upon the Ocean of business before me. His family are at Annapolis where his Lady has just been confinedWe found our family connections here all well, excepting Mrs W. S. Smith, who was in the midst of the affliction of having lost her second child.The weather is so intensely warm, that I have not yet been out of the house this day.  We are lodging at the house of my wife’s Sister Mrs Frye—We have a house engaged for us, into which we expect to enter on or before the first of next Month.Dearest Mother; my Spirits will often want the cordial refreshment of a Letter from you; and from my dear Father—Let me not thirst for them in vain—How long or how effectivelly I shall be able to discharge the duties of my trust, is in higher hands than mine—Instead of your praises, let me have your prayers.My wife is well, and joins me in assurances of duty and affection.
				
					John Quincy Adams.
				
					
				
			